IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HERR-VOSS STAMCO, INC.,                    : No. 389 EAL 2015
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
FRANCIS BAUER AND LINDA BAUER,             :
                                           :
                   Respondents             :


                                 AMENDED ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2015, the Petition for Allowance of Appeal

is DENIED, Respondent’s request to seal the case is GRANTED, and Respondent’s

Motions for an Extension of Time and for Leave to File their Answer and Exhibits Under

Seal are DENIED as MOOT.